DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 4/25/2022 has been entered. In the amendment, Applicant amended claims 1, 4, 6-10 and 16-17 Currently claims 1-10 and 12-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 9, 12-13, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the claim limitation “the first control elements” in ll. 4. There is insufficient antecedent basis for this limitation in the claim. It is noted that in its parent claim 1, “first control components” is presented. It is unclear whether the two claim limitations refer to the same limitation.

Claim 6 recites “so as to cause each of the electrostatic resistors connected to the each of the two first electrostatic rings to be turned on to change a voltage on the corresponding gate line into a turn-on voltage” (emphasis added). However, each of the two first electrostatic rings is connected with a plurality of electrostatic resistors and a plurality of gate lines in view of Figs. 1-2. It is unclear which one of gate lines is referred to by “the corresponding gate line”. 

Claim 7 is rejected because it depends on claim 6 and further recites “the corresponding gate line” in ll. 2 from the bottom.

Claim 9 recites “the switch transistor connected to the each first sub-electrostatic ring” in ll. 4-5 and “the switch transistor connected to the each second sub-electrostatic ring” in ll. 8-9. However, according to Fig. 2, each first sub-electrostatic ring and each second sub-electrostatic ring is connected to a plurality of switch transistors. It is unclear which one of the switch transistors is referred to by “the switch transistor”.

Claim 12 is rejected because it depends on claim 6.

Claim 13 is rejected because it depends on claim 9.

Claim 16 is rejected for substantially the same rationale as applied to claim 9.

Claim 17 is rejected for substantially the same rationale as applied to claim 9.

Allowable Subject Matter
Claims 1-3, 5, 8, 10 and 14-15 are allowed.
Claim 1 is allowed for including allowable subject matter indicated in previous Office action.
Claims 2-3, 5, 8, 10 and 14-15 are allowed because they depend on claim 1.

Response to Arguments
Applicant's arguments filed on 4/25/2022 have been fully considered. Accordingly, claims 1-3, 5, 8, 10 and 14-15 are allowed. However, the latest amendments submitted also introduce a plurality of new indefiniteness issues as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693